TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00438-CR


David Cepeda Jones, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BEXAR COUNTY, 226TH JUDICIAL DISTRICT
NO. 1994-CR-5367W, THE HONORABLE SID L. HARLE, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant David Cepeda Jones, acting pro se, filed a notice of appeal seeking to
appeal an opinion issued by the Fourth Court of Appeals.  He complains about the Fourth Court's
dismissal of his petition for writ of mandamus.
		This Court's appellate jurisdiction generally is limited to cases appealed from trial
courts in our court of appeals district, which does not include Bexar County.  Tex. Gov't Code Ann.
§ 22.201 (West Supp. 2010).  We see no basis for jurisdiction over an appeal of matters arising out
of actions taken by the Fourth Court of Appeals, and nothing in the documents appellant has filed
demonstrates we otherwise have authority to grant any relief he seeks.  See Olivo v. State,
918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996) (listing Government Code § 22.201 among
examples of laws that establish jurisdiction of courts of appeals).
		To any extent that appellant's pleadings could be read as initiating an original
appellate proceeding seeking extraordinary relief, see Tex. R. App. P. 52, we note that our
mandamus authority also is limited.  By statute, this Court has the authority to issue a writ of
mandamus against "a judge of a district or county court in the court of appeals district" and other
writs as necessary to enforce our appellate jurisdiction.  See Tex. Gov't Code Ann. § 22.221 (West
Supp. 2010).  The Fourth Court of Appeals is not a party against whom we may issue a writ of
mandamus.  Nor has appellant demonstrated that the exercise of our writ power is necessary to
enforce our jurisdiction as we have no appellate jurisdiction over the Fourth Court of Appeals.
		Finding we lack jurisdiction, we dismiss his attempted appeal.

						__________________________________________
						Melissa Goodwin, Justice
Before Chief Justice Jones, Justices Rose and Goodwin
Dismissed for Want of Jurisdiction
Filed:   July 11, 2012
Do Not Publish